ITEMID: 001-76661
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: DANYADI v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Tamás Dányádi, is a Hungarian national who was born in 1975 and lives in Székesfehérvár, Hungary. He is represented before the Court by Mr E. Petruska, a lawyer practising in Budapest. The Hungarian Government (“the Government”) are represented by Mr L. Höltzl, Agent, Ministry of Justice and Law Enforcement.
The facts of the case, as submitted by the parties, may be summarised as follows.
After having searched his home – with no result – on 14 October 1993 and heard two witnesses on 15 October 1993, the Budapest Police Department interrogated the applicant on 18 October 1993. He was suspected of bodily assault, allegedly having stabbed Mr K. on 20 September 1993. On 31 October 1993 the applicant retained Mr Petruska as defence counsel. The latter’s request of 2 November for access to the investigation documents which had been created prior to his appointment was rejected by the police and, finally, by the public prosecutor’s office on 10 December 1993. The lawyer eventually had access to the entirety of the case file on termination of the investigation.
On 30 December 1993 the Budapest XX/XXI District Public Prosecutor’s Office indicted the applicant for severe bodily assault, noting that the victim had had a 2.5 cm wide, 6 cm deep knife wound.
The Budapest XX/XXI/XXIII District Court held a hearing on 12 April 1995. At that hearing the victim described the weapon used as a knife with a blade approximately 3-4 cm in width.
In another case, on 21 November 1995 the Public Prosecutor’s Office indicted the applicant for the offence of causing unlawful damage. This case was joined to the first proceedings on 18 July 1997.
Meanwhile, in the principal proceedings a forensic opinion was obtained on 17 June 1996. Hearings took place on 8 November 1996, 8 April and 25 June 1997.
In yet another case, on 12 August 1997 the Public Prosecutor’s Office indicted the applicant for the offence of riotous behaviour. This case was joined to the existing proceedings on 8 October 1997. On that date, a hearing took place in the joined proceedings. Further hearings were held on 11 December 1997 and 13 March 1998. On 12 June 1998 another forensic opinion was obtained. Additional hearings took place on 17 July and 15 September 1998.
At the hearing of 29 October 1998, the prosecution and the defence made their final submissions. Defence counsel argued inter alia that the weapon as described by the victim could not possibly have caused the injury suffered. On that date the court found the applicant guilty as charged and imposed a cumulative sentence of one year and four months’ imprisonment, suspended for two years. The court observed that the forensic opinion corroborated the victim’s account of the incident and the weapon used, although the latter was nowhere to be found. Regarding the severe bodily assault committed by the applicant, which was punishable with imprisonment of up to five years, the court took into account as a mitigating factor the substantial lapse of time since the offence had been committed.
On appeal, on 17 March 2000 the Budapest Regional Court disjoined the case concerning the assault and, quashing the first-instance judgment in this respect, remitted the case. It acquitted the applicant of the charge of causing unlawful damage and reduced his sentence for riotous behaviour to a fine.
For reasons of competence, on 10 May 2000 another bench of the Regional Court was appointed to retry the applicant for assault. In the resumed proceedings, hearings took place on 27 March and 7 June 2001. On that date, the defence had its only opportunity ever to question the prosecution’s main witness in the case. Further hearings were held on 5 July and 20 September 2001. On that date the Regional Court convicted the applicant of aggravated bodily assault and sentenced him to one year’s imprisonment, suspended for two years. The court relied on the testimonies of the victim and several witnesses, the opinion of a forensic expert and the inspection of the crime scene. The court observed the substantial lapse of time since the offence had been committed and took it into account as a mitigating factor.
On appeal, on 25 June 2002 the Supreme Court held a hearing. According to the minutes of the hearing, the applicant’s lawyer argued inter alia that:
“the applicant’s [procedural] rights had been seriously prejudiced [in the proceedings before the Regional Court]”.
In his submissions to the Court, the applicant explains that this statement of his lawyer, as presented orally to the Supreme Court, concerned the alleged deficiency of the Regional Court’s reasoning.
In its 4-page decision served on 9 September 2002, the Supreme Court upheld the first-instance judgment. Completing the findings of fact on certain points, it held that the reasoning of the Regional Court’s judgment was, as such, sufficient and the establishment of the facts correct. It explained that, contrary to the defence’s arguments, no breach of the prohibition of reformatio in peius had taken place. Finally, it observed that the sentence imposed by the first-instance court was lawful.
Section 44 § 4 of the (Old) Code of Criminal Procedure, as in force in the material period, provides that the defendant shall have access to the case file on termination of the investigation.
